EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robert Chang on June 14, 2022.

The application has been amended as follows: 

 	Claim 17. (Currently Amended) 	A wearable cardioverter defibrillator (WCD) system, comprising: 
 	an energy storage device; 
 	a therapy electrode; 
 	a processor; and 
 	a discharge circuit configured to discharge a stored electrical charge from the energy storage device via the therapy electrode through a body of a patient while the patient is wearing the WCD, the discharge circuit communicatively coupled with the processor; 
 	at least one sensing electrode communicatively coupled with the processor; 
 	the processor configured to: 
 		receive an electrocardiogram (ECG) signal from at least one sensing electrode; 
 		detect noise on the ECG signal; 
 		detect ancillary conditions; 
 		associate the noise with at least one of the ancillary conditions; 
 		provide an actionable indication to a patient associated with the ECG signal, wherein detect ancillary conditions comprises the processor further configured to; 



 			measure an AC impedance of the at least one sensing electrode;
 			determine when the measured AC impedance passes a predetermined AC impedance threshold; and
 			issue an alert to the patient flagging the at least one sensing electrode as high-impedance.


Claim 23. (Currently Amended) 	The method of claim 1, wherein the ancillary conditions include time since activation of the at least one sensing electrode[[,]].

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-6, 8-15, 17-19 and 21-23 are indicated to be allowable as the closet prior art by Kim (Pub. No.: US 2012/0004563 A1) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “measuring a DC voltage of the at least one sensing electrode at an input to a preamplifier, determining when the measured DC voltage passes a predetermined DC voltage threshold, and issuing an alert to the patient flagging the at least one sensing electrode as high-impedance.” as recited in claims 1 and 11, and “measure an AC impedance of the at least one sensing electrode; determine when the measured AC impedance passes a predetermined AC impedance threshold; and issue an alert to the patient flagging the at least one sensing electrode as high-impedance.” as recited in claims 8 and 17 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685